Citation Nr: 0113107	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an effective date for an award of service 
connection for bilateral hearing loss.  

2.  Entitlement to an effective date for an award of service 
connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1964; in addition he had subsequent service in the National 
Guard and Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
tinnitus and bilateral hearing loss.  An effective date of 
October 19, 1998, was assigned; this date represents the date 
his reopened claim for service connection was received at the 
RO.  In a September 1999 notice of disagreement, he objected 
to the assigned effective date for his service connection 
awards, and he was sent a statement of the case on these 
issues in December 1999.  He then filed a January 2000 VA 
Form 9, perfecting his appeal.  

The veteran was afforded a personal hearing before RO 
personnel in November 2000.  At one point during the pendency 
of this appeal, the veteran requested a personal hearing 
before a member of the Board; however, this request was 
withdrawn via a March 2001 written statement.  See 38 C.F.R. 
§ 20.704 (2000).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks earlier effective dates for his awards of 
service connection for bilateral hearing loss and tinnitus.  
He concedes that he did receive notice of the May 1982 rating 
decision.  He variously argues that either the notice did not 
advise him of how and where to file an appeal, or that during 
the years from 1982 to 1998 he repeatedly filed written 
appeals at the ROs in White River Junction, Boston, and 
Washington, DC.  The claims file contains no indication that 
any appeal was filed and the veteran has indicated that he 
does not have copies of such letters.  He did attempt to 
reopen his claim in 1988, but did not respond to the RO's 
request to submit new and material evidence to reopen his 
claim.  

However, in the development of his appeal, the veteran has 
clearly expressed an informal claim of clear and unmistakable 
error in a May 1982 rating decision denying service 
connection for these same disabilities.  In fact, during the 
veteran's November 2000 personal hearing at the RO, the RO 
hearing officer stated, "I think this is a claim for clear 
and unmistakable error in the original [May 1982] decision."  
At present the veteran's allegations of clear and 
unmistakable error concern the failure of the VA medical 
examiner in 1982 to review his service medical records, and 
the failure of VA at that time to afford him a hearing/ear 
examination by a specialist.  

To date the RO has not acted on the veteran's clear and 
unmistakable error claim.  Because these issues are 
inextricably-intertwined with his pending appeal for earlier 
effective dates for his awards of service connection for 
bilateral hearing loss and tinnitus, final adjudication on 
these issues must be deferred pending further development by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The VA recognizes an informal claim to include "any 
communication or action indicating an intent to apply for one 
or more benefits" administered by the VA.  38 C.F.R. 
§ 3.155(a) (2000).  In the present case, the veteran never 
used the phrase "clear and unmistakable error" regarding 
the May 1982 RO decision, but his intent was sufficiently 
clear that it was recognized by the RO hearing officer in 
November 2000.  The veteran thus having filed an informal 
claim alleging clear and unmistakable error, a decision on 
that claim by the RO is required.  Thereafter, the veteran 
will have one year from the date of notification of the RO's 
decision to file a timely notice of disagreement.  If a 
timely notice of disagreement is filed, the RO must afford 
him a statement of the case on these issues, and thereafter, 
he has the later of 60 days from the date of mailing of the 
statement of the case or the remainder of the one year 
appeals period within which to file his substantive appeal.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.302 (2000).  

In the event that the veteran's claim of clear and 
unmistakable error is denied, further action is necessary 
concerning the issue of earlier effective date for the award 
of service connection, in order to comply with recently 
enacted legislation.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically the veteran should be advised to submit evidence 
which would tend to support his claim that he "repeatedly" 
filed appeals, in writing, of the May 1982 RO denial of 
service connection for hearing loss and for tinnitus, or that 
he otherwise attempted to reopen claims for such benefits, 
prior to October 19, 1998, which remained open and in a 
pending status.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran's claim of clear and 
unmistakable error with the RO's May 1982 
rating decision denying service 
connection for bilateral hearing loss and 
tinnitus must be adjudicated by the RO.  
Should the result be adverse to the 
veteran in any way, he and his 
representative should be afforded notice 
of the laws and regulations regarding his 
appellate rights, including the 
requirement to file a timely notice of 
disagreement within one year of the date 
of notification of the underlying rating 
decision.  If the veteran files a timely 
notice of disagreement, he must be 
afforded a statement of the case, and 
informed of the requirement to file a 
timely substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).  Only if the veteran perfects the 
appeal by the timely filing of a 
substantive appeal, should the issue of 
clear and unmistakable error within the 
May 1982 rating decision be returned to 
the Board.  

2.  In the event the determination 
requested above is adverse to the 
veteran, he should be given the 
opportunity to present evidence to 
support his claim that he filed an appeal 
to the May 1982 rating decision, or that, 
prior to October 19, 1998, he had 
attempted to reopen his claim, and such 
attempt had remained open and pending.  

3.  With respect to the claim for 
entitlement to an earlier effective date, 
the RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  After a supplemental 
statement of the case addressing this 
issue is provided to the veteran and his 
representative, they should be afforded 
the appropriate period of time within 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


